t c memo united_states tax_court c merritt and dorothy pumphrey petitioners v commissioner of internal revenue respondent docket no filed date jay fred cohen for petitioners alan r peregoy for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure respondent also determined that petitioners are liable for an excise_tax under sec_4980a for the taxable_year in the amount of dollar_figure the only issue for decision is whether the transfer refund distribution received by petitioner c merritt pumphrey in from the maryland state employees' retirement_system qualifies for forward averaging under sec_402 the resolution of this issue turns on whether the transfer refund distribution constitutes a lump sum distribution within the meaning of sec_402 irrespective of how we decide the issue in dispute petitioner c merritt pumphrey concedes that he is liable for the excise_tax under sec_4980a in contrast respondent concedes that petitioner dorothy pumphrey is not liable by virtue of unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans this tax is included within ch of the i r c it is therefore subject_to the deficiency procedures set forth in subch b of ch of the i r c see sec_6211 having filed a joint income_tax return for such tax respondent also concedes that if we decide the issue in dispute in petitioners' favor then the transfer refund distribution qualifies for forward averaging under the more favorable 10-year method rather than the less favorable 5-year method utilized by petitioners on their income_tax return for findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in ellicott city maryland at the time their petition was filed with the court petitioner c merritt pumphrey petitioner was the clerk of the circuit_court for howard county maryland he was originally appointed in to complete the term of the former clerk and was thereafter elected to the position petitioner held office until when he was defeated in the general election on date petitioner remained in office until date at which time his successor took the oath and assumed the duties of the office as the clerk of a circuit_court petitioner was a member of the employees' retirement_system of the state of maryland the retirement_system until he elected to transfer to the employees' pension system of the state of maryland the pension system petitioner elected to transfer from the retirement_system to the pension system on date the day after he lost the date general election petitioner's election to transfer from the retirement_system to the pension system was effective retroactively to the first of that month ie to date the retirement_system is a qualified defined_benefit_plan under sec_401 the retirement_system requires mandatory nondeductible employee contributions the pension system is also a qualified defined_benefit_plan under sec_401 but generally does not require mandatory nondeductible employee contributions the state of maryland contributes to both the retirement_system and the pension system on behalf of the members of those systems the trusts maintained as part of the retirement_system and the pension system are both exempt from taxation under sec_501 in petitioner received a transfer refund distribution the transfer refund in the amount of dollar_figure on account of his election to transfer from the retirement_system to the pension system the dollar_figure transfer refund consisted of dollar_figure in previously taxed contributions made by petitioner and dollar_figure of earnings the earnings represented interest computed based on an annually compounded rate of approximately for a discussion of the retirement_system and the pension system see generally hylton v commissioner tcmemo_1995_27 hoppe v commissioner tcmemo_1994_635 hamilton v commissioner tcmemo_1994_633 594_fsupp_1353 d md so stipulated percent and constitute the taxable_portion of the transfer refund petitioner did not roll over the transfer refund into either an individual_retirement_account or an individual_retirement_annuity when petitioner transferred from the retirement_system to the pension system he had attained the age of if petitioner had not transferred to the pension system but had remained a member of the retirement_system he would have been entitled to retire and receive a normal service retirement benefit including a regular monthly annuity he would not have been entitled to receive a transfer refund because a transfer refund is payable only as a consequence of transferring from the retirement_system to the pension system also as a consequence of transferring from the retirement_system to the pension system petitioner became and presently is a member of the pension system as a member of the pension system petitioner is entitled to receive a retirement benefit based upon his salary and his creditable years_of_service specifically including those years of creditable service recognized under the retirement_system however because petitioner received the transfer refund on account of petitioner became a member of the retirement_system in and therefore had been a member of the retirement_system for some years at the time of his election to transfer to the pension system transferring from the retirement_system to the pension system petitioner's monthly annuity is less than the monthly annuity that he would have received if he had not transferred to the pension system but had retired under the retirement_system petitioner received a form w-2p from the maryland state retirement agency for the form w-2p reported the distribution of the transfer refund in the amount of dollar_figure the form also reported that the taxable_portion of the transfer refund was dollar_figure on their income_tax return for petitioners reported as income the taxable_portion of the transfer refund as set forth on the form w-2p and elected 5-year forward averaging under sec_402 in this regard petitioners attached form_4972 tax on lump-sum_distributions to their income_tax return and reported on said form ordinary_income in the amount of dollar_figure ie the taxable_portion of the transfer refund as set forth on the form w-2p petitioners then computed the tax on petitioner estimated that his monthly annuity under the pension system is approximately one-half of what it would have been if he had retired under the retirement_system however as previously indicated petitioner would not have received the transfer refund if he had retired under the retirement_system the inducement to accept a less generous monthly annuity under the pension system was the transfer refund the discrepancy between the taxable_portion of the transfer refund as reported on the form w-2p ie dollar_figure and the taxable_portion of the transfer refund as stipulated by the parties ie dollar_figure is unexplained in the record we will give effect to the parties' stipulation said amount and included such tax as part of their total income_tax_liability on page of their form_1040 in the notice_of_deficiency respondent determined that petitioners did not qualify for 5-year forward averaging accordingly respondent treated the transfer refund in the amount of dollar_figure as subject_to the regular income_tax respondent contends that the transfer refund does not qualify for forward averaging because it does not constitute a lump sum distribution within the meaning of sec_402 opinion as a general_rule a distribution from a qualified_plan such as the retirement_system is taxed to the recipient in the year distributed under the rules relating to annuities sec_402 see sec_72 however sec_402 provides for a preferential forward averaging method of computing the tax on certain such distributions the parties agree that petitioners are entitled to this preferential method of computing the tax on the transfer refund if the transfer refund constitutes a lump sum distribution within the meaning of sec_402 the tax_reform_act_of_1986 replaced the 10-year forward averaging method with a 5-year forward averaging method for lump sum amounts distributed after date in taxable years ending after such date tax_reform_act_of_1986 publaw_99_514 sec a h 100_stat_2085 however the tax_reform_act_of_1986 secs h and provide transitional rules under which lump sum distributions made after date will nevertheless continue to qualify under certain limited circumstances for the more generous 10-year continued a lump sum distribution for purposes of sec_402 is defined in sec_402 as follows a lump sum distribution --for purposes of this section the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient-- i on account of the employee's death ii after the employee attains age iii on account of the employee's separation from the service or iv after the employee has become disabled from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 for purposes of this subsection the balance_to_the_credit of the employee does not include the accumulated_deductible_employee_contributions under the plan within the meaning of sec_72 emphasis added there is no dispute that the distribution in issue was received by petitioner after he attained the age of nor is there any dispute that the retirement_system is a plan described in sec_401 and that the trust forming a part thereof is exempt from tax under sec_501 moreover there is no dispute that the transfer refund distribution was made within a single taxable_year therefore the only issue in dispute is whether petitioner received the balance_to_the_credit when he received the transfer refund continued forward averaging method id 100_stat_2085 because of his age petitioner falls within the scope of the transitional rules provided of course that the transfer refund qualifies as a lump sum distribution see pages supra describing respondent's concession in this regard in support of her determination that petitioner did not receive the balance_to_the_credit when he transferred from the retirement_system to the pension system respondent relies on the fact that petitioner's years of creditable service under the retirement_system carried over to the pension system see md ann code art 73b sec_115 and that those years_of_service increased the monthly annuity benefit to which petitioner is entitled by contrast petitioners contend that petitioner received the entire account balance from the retirement_system when he received the transfer refund therefore petitioners conclude that the balance_to_the_credit requirement of sec_402 is satisfied we begin our analysis with sec_402 that section provides in relevant part as follows c aggregation of certain trusts and plans --for purposes of determining the balance_to_the_credit of an employee under subparagraph a -- i all trusts which are part of a plan shall be treated as a single trust all pension plans maintained by the employer shall be treated as a single_plan emphasis added respondent appears to concede implicitly that the transfer refund included all of petitioner's contributions and the earnings thereon cf wheeler v commissioner tcmemo_1993_561 a member of the retirement_system did not receive the balance_to_the_credit upon receiving a transfer refund a portion of the member's contributions was transferred from the retirement_system to the pension system during the years in issue the state of maryland maintained both the retirement_system in which petitioner participated and the pension system to which petitioner transferred effective as of date accordingly in order to decide whether petitioner received the balance_to_the_credit we must treat the retirement_system and the pension system as a single pension_plan sec_402 under maryland law petitioner's annuity under the pension system is calculated by taking into account petitioner's average final compensation and petitioner's years of creditable service md ann code art 73b sec_117 because sec_402 requires that we treat the retirement_system and the pension system as a single pension_plan we conclude that by transferring from the retirement_system to the pension system petitioner did not forfeit his right to a future monthly annuity but simply elected to receive an initial single payment to be followed by a reduced monthly annuity effectively petitioner's transfer allowed him to receive the balance_to_the_credit in two parts an initial single payment to be followed by a reduced monthly annuity based on all of his years of creditable service and on his salary during those years see green v commissioner tcmemo_1994_340 the testimony of petitioner at trial reflects the foregoing thus q now mr pumphrey you did ultimately retire and i believe your testimony has been that you retired from the pension system is that correct a well it has to be correct yes sir because i had no other choice q and you are currently receiving an annuity from that pension system a yes sir q do you understand based on what that annuity is calculated a yes sir my years_of_service and the tie-ins the salary q and do those years_of_service include the years_of_service that you earned under the retirement_system a yes sir absolutely q so that when you received your pension annuity pursuant to the plan provisions your annuity is calculated on all the years_of_service under both the retirement_system and the pension system correct a right absolutely later during the trial in a colloquy with the court petitioner testified as follows the court now the pension that you actually received and presumably are continuing to receive to this day was based on your entire employment tenure as the clerk of court of howard county i mean going all the way back to and through your retirement the witness i certainly assume so petitioners also argue that their case is different than all of the reported cases because it deals with an elected official that was separated from employment because of the loss of an election and not as a result of any voluntary separation the distinction that petitioners draw however represents a distinction without a difference because the fact that petitioners rely on so heavily is simply not relevant to the controlling law ie the aggregation provisions of sec_402 in view of the foregoing we hold that the transfer refund did not constitute a lump-sum_distribution within the meaning of sec_402 because petitioner did not receive the balance_to_the_credit when he transferred from the retirement_system to the pension system accordingly the transfer refund received by petitioner does not qualify for forward averaging under sec_402 see hamilton v commissioner tcmemo_1994_633 addressing whether a taxpayer had received the balance_to_the_credit in the context of whether the taxpayer was entitled to compute tax on a transfer refund using the year forward averaging method set forth in sec_402 hoppe v commissioner tcmemo_1994_635 same see also dorsey v commissioner tcmemo_1995_97 addressing whether a taxpayer had received the balance_to_the_credit in the context of whether a transfer refund distribution qualified for tax-free_rollover treatment under sec_402 brown v commissioner tcmemo_1995_93 same cf supra with tcmemo_1993_561 in closing we note that in a case decided earlier this year the united_states district_court for the district of maryland reached the same conclusion in respect of the lump sum distribution issue that this court has reached sites v united_states aftr 2d ustc par big_number d md the final paragraph of the district court's analysis deserves to be quoted as follows the court believes that the statutory analysis and reasoning of hoppe v commissioner t c memo is sound because the retirement_system and pension system were both maintained by taxpayer's employer the state of maryland they are to be aggregated for purposes of determining the balance_to_the_credit of an employee under sec_402 whereas taxpayer received a refund of his contributions and the accumulated interest his service credits were transferred to and remained within the pension system by choosing to transfer to the pension system taxpayer opted to receive a refund of his contributions and accumulated interest along with reduced annuity payments in the future thus in effect taxpayer elected to receive the balance_to_the_credit of his account in two-parts the refund payment and the future annuity payments consequently he did not receive the balance_to_the_credit of his account on the transfer refund date id aftr 2d pincite7 ustc par big_number at big_number in order to give effect to our disposition of the disputed issue the parties' concessions and the parties' stipulation referenced in supra note sec_4 and it would appear that such stipulation would also affect the amount of the excise_tax under sec_4980a we leave this matter to the parties as part of the rule computation decision will be entered pursuant to rule
